Citation Nr: 1547862	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right knee torn collateral ligament, and to a rating in excess of 10 percent since March 24, 2014.

2.  Entitlement to an initial compensable rating for left knee strain with torn ligament, and to a rating in excess of 10 percent since March 24, 2014. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to January 2012, including combat service in Iraq, where he served from October 2008 to September 2009 and from November 2010 to August 2011 and his decorations include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2012 that granted service connection for right knee and left knee disability and assigned noncompensable evaluations, effective January 24, 2012.  In an April 2014 rating decision, the RO increased the disability ratings to 10 percent for each knee due to pain on movement resulting in functional loss, effective March 24, 2014.

The Veteran has not requested, and the record does not reflect, that he is unemployable as a result of his service connected disabilities.  As such, the issue of entitlement to a rating for total disability due to individual unemployability (TDIU) is not before the Board.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee disability has been characterized by pain on repeated movement resulting in functional impairment; however, the preponderance of the evidence shows that the Veteran does not have compensable limitation of flexion or extension and does not have right knee instability. 

2.  For the entire appeal period, the Veteran's left knee disability has been characterized by pain on repeated movement resulting in functional impairment; however, the preponderance of the evidence shows that the Veteran does not have compensable limitation of flexion or extension and does not have left knee instability.

CONCLUSIONS OF LAW

1.  Effective January 24, 2012, the criteria for a rating of 10 percent and no higher for a right knee disability were met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260-61 (2015).

2.  Prior to March 24, 2014, the criteria for a rating of 10 percent and no higher for a left knee disability were met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260-61 (2015).

3.  Since March 24, 2014, the criteria for a rating in excess of 10 percent for a service-connected right knee disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260-61 (2015).

4.  Since March 24, 2014, the criteria for a rating in excess of 10 percent for a service-connected left knee disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260-61 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes two VA examination reports, service treatment records, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  The Veteran has not identified any treatment providers in the period since active service.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in February 2012 and March 2014.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Although the February 2012 examiner noted that the Veteran's claims file was not made available to him and therefore could not be reviewed, the examiner's March 2014 VA examination report reflected that the claim file was available and that she had reviewed them. Thus, any defect in the February 2012 VA examination report is cured by the March 2014 VA examination report.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Left and Right Knee Disabilities - Laws and Regulations

Several diagnostic codes are potentially applicable to the rating of a knee disability. First, under 38 C.F.R. § 4.71a , DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is warranted.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is warranted.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is warranted.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order.  Full range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2015).

Other diagnostic codes pertaining to the knee include DC 5055 (for knee replacement (prosthesis)), DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant symptomatology.

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in different planes of movement were each compensable. Id.  VA General Counsel  has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

Analysis

In his April 2014 Substantive Appeal, the Veteran asserts that the current 10 percent ratings should be effective in January 2012 rather than in March 2014.

The Veteran reported bilateral knee pain and functional limitation numerous times during active service.  See, e.g., September 6, 2011 Report of Medical Assessment; October 5, 2011 Report of Medical Examination; and August 2, 2010 STR. In October 2009, the Veteran received X-rays his for both knees which revealed normal results.  A March 2010 STR indicates the Veteran's knees had been painful for approximately 10 months, worse in the right, and worse with running, bending knees, kneeling, climbing stairs, and weight bearing.  It further indicates a popping sound was heard in both knees and that the Veteran reported stiffness bilaterally and numbness in both feet when running long distances.  See March 2010 STR.  A May 2010 STR indicates the Veteran had full range of motion in both knees and no effusion; however the patellofemoral region and the medial joint line of the left knee were tender on palpation.  In addition, a patella femoral grinding test was positive but numerous instability tests were negative.  See May 2010 STR.  In July 2010 the Veteran received an MRI for his right knee which indicated the presence of an abnormality in the popliteus tendon at its femoral attachment, an abnormality in the femoral attachment of the fibular collateral ligament, and stated a partial thickness tear in the fibular collateral ligament could not be ruled out.  In a treatment note dating July 2010, no swelling was noted, but the Veteran reported persistent knee pain for nearly a year despite rest and rehabilitation.  

By July 2011, the Veteran reported that his knees were getting worse after starting to run again, with sharp pain radiating from the middle anterior to the lateral side of the knees.  The Veteran reported that the pain was a seven out of ten, worse at night.  See July 2011 STR.  The Veteran had failed his previous physical fitness test and had to start using the bicycle.  Id.  The medical provider noted no swelling, no erythema, no warmth, no dislocation, no deformity, no tenderness on palpation, no muscle spasm, no hyperextension, no instability, and no muscle weakness, with a normal patella and full range of motion.  Id.  

The Veteran was provided a VA knees examination in February 2012.  The Veteran reported experiencing flare-ups occurring with excessive walking or going down stairs.  The examination report notes that the Veteran's knee flexion was slightly decreased at 125 degrees for each knee with no objective evidence of painful motion.  The examination report notes that the Veteran's knee extension was normal in both knees and there was no objective evidence of painful motion.  The examination report further notes that the Veteran was able to perform repetitive use testing with three repetitions and that range-of-motion was slightly reduced in the right knee to 120 degrees.  The examination report also indicates the Veteran had functional loss and/or functional impairment of the knee, specifically noting a clicking of the tendons in the left knee.  The report documents pain on palpation for the joint line or soft tissues of the right knee, reports no evidence or history of recurrent patellar subluxation/dislocation, and notes normal muscle strength in both knees.  The examination revealed no joint instability in either knee.  Lastly, the report states the Veteran did not use assistive devices for locomotion and the Veteran's knee conditions did not impact his ability to work.  See February 2012 examination report.  

The Veteran was provided another VA knees examination in March 2014.  In the examination, the Veteran complained of stiffness and pain across the knees with more pain radiating laterally on the right side.  The Veteran also reported the occurrence of flare-ups which reduced his motivation.  Both right and left flexion were noted at 130 degrees with no evidence of painful motion.  Extension was normal in both knees.  Range of motion was not reduced after repetitive use testing, however, the examiner documented functional loss/functional impairment due to bilateral knee pain after repetitive use.  The Veteran reported pain on palpation for the joint line and soft tissues of both knees.  Muscle strength was intact and all instability tests were normal.  The examination report indicates no history of recurrent patellar subluxations/dislocations, no shin splints, and no meniscal conditions.   It also indicates the Veteran had crepitus in the right knee subpatellar and that he used no assistive devices for locomotion.  The examination report further notes a finding of no degenerative or traumatic arthritis and no impact on the Veteran's ability to work. The examiner stated she could not detail additional functional limitations due to pain, weakness, fatigability or incoordination during a flare-up or after extended repeated use without resorting to speculation.  See March 2014 examination report.  

There are no VA treatment records or private treatment records in the claims file that address the severity of the Veteran's right and left knee disabilities.

Based on the evidence of record, the Board finds that the Veteran's symptomatology has been consistent throughout the appeal period.  The March 2012 rating decision declined to grant the Veteran a compensable rating for his knee disabilities on the basis that the record showed no functional loss due to pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups.   The Veteran's lay statements are more probative than the March 2012 VA examination report on this matter.  The February 2012 VA examination report reflects the Veteran reported flare-ups and documented functional loss.  Numerous STRS, which were not available to the February 2012 examiner, reflect worsening of symptoms with repetitive use including loss of endurance, pain, excess fatigability, stiffness with running, bending knees, kneeling, climbing stairs, and weight bearing.  As such, the Board finds that the Veteran's knee disabilities were each 10 percent disabling as of January 24, 2012.

However, the Board finds that ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted. 

First, when considering the objective range-of-motion findings, there is no evidence that flexion was, at any time, limited to 60 degrees or that extension was, at any time, limited to 10 degrees or greater so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Both flexion and extension have always been normal or nearly normal.

Second, when considering the application of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca criteria, the most probative evidence of record reflects some functional loss due to pain, weakness, fatigue, or incoordination, however, the evidence does not suggest this functional loss would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  There is no evidence of record documenting the Veteran's functional loss during a flare-up and the March 2014 examiner could not provide an opinion regarding functional loss during a flare-up without resorting to speculation.

The Veteran is competent to report symptoms capable of lay observation, such as the pain and functional limitation he experiences in his knees.  In numerous STRs and in the April 2012 Notice of Disagreement (NOD), the Veteran stated that excess standing and walking resulted in pain and stiffness.   In the NOD, the Veteran further stated that excessive standing and walking resulted in swelling and that he must ambulate more slowly than colleagues due to pain and weakness in his knees on extended use.  The March 2014 examination report indicates the Veteran lost motivation to get out into the world during flare-ups.  Both the examination reports reflect the Veteran uses no assistive devices for locomotion.  There is, however, no further evidence regarding how the Veteran's knee disabilities impact his day-to-day life. 

A separate rating under Diagnostic Code 5257 would not be appropriate as there has been no finding of recurrent subluxation or lateral instability of either knee.  The Veteran has not reported any episodes of instability and VA examinations documented that the Veteran's ligaments were intact and testing for instability was negative. 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

The Veteran is also does not meet the criteria for multiple ratings for his right or left knee disabilities under General Counsel guidance because he does not have a compensable limitation of flexion and a compensable limitation in extension to establish the criteria under VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The Veteran cannot receive a separate rating under VAOPGCPREC 23-97 (July 1, 1997) either, because neither knee disability includes both arthritis and instability.  

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology has been stable and has not met the criteria for a higher rating throughout the course of the appeal.  Therefore, staged ratings are not warranted. 

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for ratings in excess of the current 10 percent ratings assigned have been met under any applicable Diagnostic Codes for the Veteran's service-connected left and right knee disabilities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating criteria for the 10 percent rating now in effect for the entire appeal period contemplate the severity and symptoms of the Veteran's right and left knee disabilities since January 24, 2012.  The Veteran's knee disabilities are manifested by pain and on repeated movement resulting in functional impairment.  These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for knee and leg disabilities located at 38 C.F.R. § 4.71a.  The rating criteria are therefore adequate to evaluate the Veteran's knee disabilities, and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective January 24, 2012, an initial compensable rating of 10 percent for a right knee disability is granted.

Subject to the law and regulations governing payment of monetary benefits, effective January 24, 2012, an initial compensable rating of 10 percent for a left knee disability is granted.

A rating in excess of 10 percent for a right knee disability is denied.  

A rating in excess of 10 percent for a right knee disability is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


